         Case MDL No. 2950 Document 20-1 Filed 06/08/20 Page 1 of 1




                               BEFORE THE
                      UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION

 In re: Paycheck Protection Program               MDL No. 2950
 (PPP) Agent Fees Litig.



       I certify, pursuant to J.P.M.L. R. 4.1(a), that I have filed my Notice of
Appearance with the Panel’s CM/ECF system. This will serve each of the parties
to this putative MDL.

Dated: June 8, 2020                        /s/ Roy W. Arnold
                                           Roy W. Arnold

                                           Blank Rome LLP
                                           501 Grant Street, Suite 850
                                           Pittsburgh, PA 15219
                                           T: 412.932.2814
                                           rarnold@blankrome.com
